Filed with the U.S. Securities and Exchange Commission on March 30, 2015 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 648 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 650 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6611 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 It is proposed that this filing will become effective [] immediately upon filing pursuant to paragraph (b) [x] on March 30, 2015 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 648 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal year ended November 30, 2014, for the Trust’s series:WBI Absolute Return Balanced Fund, WBI Absolute Return Dividend Growth Fund, WBI Absolute Return Balanced Plus Fund and WBI Absolute Return Dividend Income Fund. WBI Absolute Return Balanced Fund No Load Class WBADX Institutional Class WBBAX WBI Absolute Return Balanced Plus Fund No Load Class WBPNX Institutional Class WBBPX WBI Absolute Return Dividend Income Fund No Load Class WBDNX Institutional Class WBDIX WBI Absolute Return Dividend Growth Fund No Load Class WBIDX Institutional Class WBDGX (Each a “Fund,” together the “Funds”) Each a series of Advisors Series Trust (the “Trust”) www.wbifunds.com Prospectus March 30, 2015 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Table of Contents SUMMARY SECTION 1 WBI ABSOLUTE RETURN BALANCED FUND 1 WBI ABSOLUTE RETURN BALANCED PLUS FUND 7 WBI ABSOLUTE RETURN DIVIDEND INCOME FUND 13 WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND 19 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 25 PORTFOLIO HOLDINGS INFORMATION 32 MANAGEMENT OF THE FUNDS 33 SHAREHOLDER INFORMATION 39 How to Purchase Fund Shares 40 How to Sell Fund Shares 43 How to Exchange Fund Shares 45 DIVIDENDS AND DISTRIBUTIONS 46 TOOLS TO COMBAT FREQUENT TRANSACTIONS 47 TAX CONSEQUENCES 48 DISTRIBUTION OF FUND SHARES 49 GENERAL POLICIES 50 INDEX DESCRIPTIONS 52 FINANCIAL HIGHLIGHTS 53 Privacy Notice PN-1 Table of Contents - Prospectus SUMMARY SECTION WBI ABSOLUTE RETURN BALANCED FUND (the “Balanced Fund”) Investment Objectives The Balanced Fund’s investment objectives are to seek current income and long-term capital appreciation, while also seeking to protect principal during unfavorable market conditions. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Balanced Fund. SHAREHOLDER FEES(fees paid directly from your investment) No Load Institutional Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 2.00 % 2.00 % ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.85 % 0.85 % Distribution and Service (Rule 12b-1) Fees 0.25 % 0.00 % Other Expenses (includes Shareholder Servicing Plan Fees)(1) 0.58 % 0.58 % Shareholder Servicing Plan Fees 0.25% 0.25% Acquired Fund Fees and Expenses 0.03 % 0.03 % Total Annual Fund Operating Expenses(2) 1.71 % 1.46 % Plus:Recouped Management Fees(3)(4) 0.07 % 0.07 % Net Annual Fund Operating Expenses 1.78 % 1.53 % (1) Management Fees and Other Expenses have been restated to reflect current fees. (2) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Reimbursement/Recoupment in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Balanced Fund and does not include expenses attributed to acquired fund fees and expenses (“AFFE”) and other restated fees and expenses. (3) WBI Investments, Inc. (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Balanced Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE,taxes, interest expense, and extraordinary expenses) do not exceed 1.75% of average daily net assets for No Load Class shares and 1.50% of average daily net assets for Institutional Class shares (the “Expense Caps”).The Expense Caps will remain in effect through at least March28,2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).Prior to July 1, 2014, the Institutional Class Expense Cap was 1.75%, and from July 1, 2014 through March 29, 2015, the Institutional Class Expense Cap was 1.60%.Prior to March 30, 2015, the No Load Class Expense Cap was 2.00%.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Caps. (4) Recouped Management Fees are based on estimated amounts for the current fiscal year. Example.This Example is intended to help you compare the cost of investing in the Balanced Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years No Load Class $181 $546 $935 $2,025 Institutional Class $156 $469 $804 $1,752 Table of Contents - Prospectus 1 Portfolio Turnover.The Balanced Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 176.43% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Balanced Fund will invest at least 25% (with a target of approximately 40% to 60%) of its net assets in the equity securities of domestic and foreign dividend-paying companies of any size market capitalization which the Advisor believes have the capacity to increase dividends over time, and at least 25% (with a target of approximately 40% to 50%) of its net assets in domestic and foreign fixed income securities.Approximately 10% of the Fund’s net assets may be invested in non-dividend paying equities and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.Option strategies used by the Fund for individual securities include writing (selling) covered calls, buying puts, using combinations of calls and puts, and using combinations of calls and combinations of puts.The Fund may also use options on indices.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Balanced Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, debt securities of foreign issuers, sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), exchange-traded notes (“ETNs”), mortgage-backed securities and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Balanced Fund may invest without limitation in securities of foreign issuers, and may invest up to 50% of its net assets in the securities of issuers in emerging markets.The Fund may invest up to 20% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including exchange-traded funds (“ETFs”). The Balanced Fund may also invest in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The risk-managed investment approach used for the Balanced Fund by the Advisor attempts to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.The Fund uses quantitative computer screening of fundamental stock information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once securities are identified, an overlay of technical analysis confirms timeliness of security purchases.The Fund then adds qualifying securities using available cash within the parameters of the Fund’s target allocations.This systematic process of identifying, evaluating, and purchasing securities constitutes the Advisor’s buy discipline for the Fund. Table of Contents - Prospectus 2 The Balanced Fund uses a proprietary bond model created by the Advisor to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. Once securities are purchased, the Advisor maintains a strict sell discipline that attempts to control the effects of the volatility of each invested position on the Balanced Fund’s value.If a security’s price stays within a range of acceptable prices, the security will remain in the Fund.If the security’s price falls below the bottom of an acceptable price range, the security will be sold.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash to protect capital.During periods of high market volatility a significant amount of Fund holdings may be sold, resulting in a large allocation to cash in the Fund. The Advisor expects that the Balanced Fund’s investment strategy will result in a portfolio turnover rate in excess of 100% on an annual basis. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Balanced Fund.The following additional risks could affect the value of your investment: ● Market Risk – The prices of the securities in which the Balanced Fund invests may decline for a number of reasons. The stock market as a whole, or the value of an individual company, may go down resulting in a decrease in the value of the Fund. ● Management Risk – Your investment in the Balanced Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis, and determination of portfolio securities.If the Advisor’s investment strategies, including its stop loss and goal setting process, do not produce the expected results, the value of the Fund would decrease. ● Equity Market Risk – Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer. ● Foreign and Emerging Market Securities Risk – Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Balanced Fund’s investments.Investments in emerging markets may have more risk because the markets are less developed and less liquid as well as being subject to increased economic, political, regulatory or other uncertainties. ● Investment Style Risk – The Balanced Fund’s investments in dividend-paying common stocks may cause the Fund to underperform funds that do not limit their investments to dividend-paying common stocks during periods when dividend-paying common stocks underperform other types of stocks.In addition, if stocks held by the Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected. For longer periods of time, the Balanced Fund may hold a substantial cash position.If the equity market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested in equities. Table of Contents - Prospectus 3 ● Model Risk –The Balanced Fund’s investment process includes the use of proprietary models and analysis methods developed by the Advisor, and data provided by third parties.Third party data and information used in models and analysis is obtained from sources believed to be reliable, however inaccurate data could adversely affect the effectiveness of the resulting investment implementation on the Fund’s performance.There can be no assurance that any particular model or investment strategy, including those devised by the Advisor, will be profitable for the Fund, and may result in a loss of principal. ● Fixed Income Securities Risk – There is a risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ● High-Yield Securities Risk – The fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Small and Medium Companies Risk – Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. ● ETF and Mutual Fund Risk – When the Balanced Fund invests in an ETF or mutual fund, including money market funds for its cash position, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Master Limited Partnership Risk – Investing in Master Limited Partnerships (“MLPs”) entails risk including fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. ● Exchange-Traded Note Risk – The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. ● Mortgage-Backed Securities Risk – In addition to the general risks associated with fixed income securities as described, the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, which may cause their prices to be very volatile.In particular, the recent events related to the U.S. housing market has had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in these securities. Table of Contents - Prospectus 4 Performance The following performance information provides some indication of the risks of investing in the Balanced Fund.The bar chart shows the annual return for the Fund’s Institutional Class shares from year to year.The table shows how the Fund’s average annual returns for one year and since inception compare to those of broad measures of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.wbifunds.com or by calling the Fund toll-free at 1-855-WBI-FUND (1-855-924-3863). Calendar Year Total Returns as of December 31 – Institutional Class During the period shown on the bar chart, the Balanced Fund’s highest total return for a quarter was 5.45% (quarter ended December 31, 2011) and the lowest total return for a quarter was -6.48% (quarter ended September 30,2011). Average Annual Total Returns (for the periods ended December 31, 2014) Institutional Class 1 Year Since Inception (12/29/2010) Return Before Taxes 6.11% 3.91% Return After Taxes on Distributions 4.14% 3.27% Return After Taxes on Distributions and Sale of Fund Shares 3.74% 2.85% No Load Class Return Before Taxes 5.87% 3.66% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.48% Barclays Capital U.S. Government/Credit Index (reflects no deduction for fees, expenses or taxes) 6.01% 4.28% 50% S&P 500® Index / 50% Barclays Capital U.S. Government/Credit Index (reflects no deduction for fees, expenses or taxes) 9.87% 9.95% The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Balanced Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Table of Contents - Prospectus 5 Management Investment Advisor.WBI Investments, Inc. is the Balanced Fund’s investment advisor. Portfolio Managers.Mr. Gary E. Stroik, Chief Investment Officer and lead Balanced Fund portfolio manager, Mr.Donald R. Schreiber, Jr., Founder, Chief Executive Officer and Fund co-portfolio manager, and Mr. Craig French, Portfolio Manager and Fund co-portfolio manager, are the portfolio managers responsible for the day-to-day management of the Balanced Fund.Messrs. Stroik and Schreiber have each managed the Fund since its inception in December2010 and Mr. French has managed the Fund since March 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (WBI Absolute Return Balanced Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-855-WBI-FUND (1-855-924-3863), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. No Load Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Institutional Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Tax Information The Balanced Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Balanced Fund through a broker-dealer or other financial intermediary, the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 SUMMARY SECTION WBI ABSOLUTE RETURN BALANCED PLUS FUND (the “Balanced Plus Fund”) Investment Objectives The Balanced Plus Fund’s investment objectives are to seek current income and long-term capital appreciation, while also seeking to protect principal during unfavorable market conditions. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Balanced Plus Fund. SHAREHOLDER FEES(fees paid directly from your investment) No Load Institutional Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 2.00 % 2.00 % ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.85 % 0.85 % Distribution and Service (Rule 12b-1) Fees 0.25 % 0.00 % Other Expenses (includes Shareholder Servicing Plan Fees)(1) 0.76 % 0.76 % Shareholder Servicing Plan Fees 0.25% 0.25% Acquired Fund Fees and Expenses 0.10 % 0.10 % Total Annual Fund Operating Expenses(2) 1.96 % 1.71 % Less:Fee Waiver and Expense Reimbursement(3) -0.11 % -0.11 % Net Annual Fund Operating Expenses 1.85 % 1.60 % (1) Management Fees and Other Expenses have been restated to reflect current fees. (2) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Balanced Plus Fund and does not include expenses attributed to acquired fund fees and expenses (“AFFE”) and other restated fees and expenses. (3) WBI Investments, Inc. (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Balanced Plus Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, and extraordinary expenses) do not exceed 1.75% of average daily net assets for No Load Class shares and 1.50% of average daily net assets for Institutional Class shares (the “Expense Caps”).The Expense Caps will remain in effect through at least March 28,2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).Prior to July 1, 2014, the Institutional Class Expense Cap was 1.75%, and from July 1, 2014 through March 29, 2015, the Institutional Class Expense Cap was 1.60%.Prior to March 30, 2015, the No Load Class Expense Cap was 2.00%.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Balanced Plus Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years No Load Class $188 $605 $1,047 $2,276 Institutional Class $163 $528 $918 $2,010 Table of Contents - Prospectus 7 Portfolio Turnover.The Balanced Plus Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year,the Fund’s portfolio turnover rate was 200.20% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Balanced Plus Fund will invest at least 25% (with a target of approximately 40% to 60%) of its net assets in the equity securities of domestic and foreign dividend-paying companies of any size market capitalization which the Advisor believes have the capacity to increase dividends over time, and at least 25% (with a target of approximately 40% to 50%) of its net assets in domestic and foreign fixed income securities.Approximately 10% of the Fund’s net assets may be invested in non-dividend paying equities and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.Option strategies used by the Fund for individual securities include writing (selling) covered calls, buying puts, using combinations of calls and puts, and using combinations of calls and combinations of puts.The Fund may also use options on indices.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Balanced Plus Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, debt securities of foreign issuers, sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), exchange-traded notes (“ETNs”), mortgage-backed securities and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Balanced Plus Fund may invest without limitation in securities of foreign issuers, and may invest up to 50% of its net assets in the securities of issuers in emerging markets.The Fund may invest up to 50% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including exchange-traded funds (“ETFs”). The Balanced Plus Fund may also invest in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The risk-managed investment approach used for the Balanced Plus Fund by the Advisor attempts to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.The Fund uses quantitative computer screening of fundamental stock information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once securities are identified, an overlay of technical analysis confirms timeliness of security purchases.The Fund then adds qualifying securities using available cash within the parameters of the Fund’s target allocations.This systematic process of identifying, evaluating, and purchasing securities constitutes the Advisor’s buy discipline for the Fund. Table of Contents - Prospectus 8 The Balanced Plus Fund uses a proprietary bond model created by the Advisor to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. Once securities are purchased, the Advisor maintains a strict sell discipline that attempts to control the effects of the volatility of each invested position on the Balanced Plus Fund’s value.If a security’s price stays within a range of acceptable prices, the security will remain in the Fund.If a security’s price falls below the bottom of an acceptable price range, the security will be sold.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash to protect capital.During periods of high market volatility a significant amount of Fund holdings may be sold, resulting in a large allocation to cash in the Fund. The Advisor expects that the Balanced Plus Fund’s investment strategy will result in a portfolio turnover rate in excess of 100% on an annual basis. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Balanced Plus Fund.The following additional risks could affect the value of your investment: ● Market Risk –The prices of the securities in which the Balanced Plus Fund invests may decline for a number of reasons. The stock market as a whole, or the value of an individual company, may go down resulting in a decrease in the value of the Fund. ● Management Risk – Your investment in the Balanced Plus Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis, and determination of portfolio securities.If the Advisor’s investment strategies, including its stop loss and goal setting process, do not produce the expected results, the value of the Fund would decrease. ● Equity Market Risk – Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer. ● Foreign and Emerging Market Securities Risk – Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Balanced Plus Fund’s investments.Investments in emerging markets may have more risk because the markets are less developed and less liquid as well as being subject to increased economic, political, regulatory or other uncertainties. ● Investment Style Risk – The Balanced Plus Fund’s investments in dividend-paying common stocks may cause the Fund to underperform funds that do not limit their investments to dividend-paying common stocks during periods when dividend-paying common stocks underperform other types of stocks.In addition, if stocks held by the Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected. For longer periods of time, the Balanced Plus Fund may hold a substantial cash position.If the equity market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested in equities. Table of Contents - Prospectus 9 ● Model Risk –The Balanced Plus Fund’s investment process includes the use of proprietary models and analysis methods developed by the Advisor, and data provided by third parties.Third party data and information used in models and analysis is obtained from sources believed to be reliable, however inaccurate data could adversely affect the effectiveness of the resulting investment implementation on the Fund’s performance.There can be no assurance that any particular model or investment strategy, including those devised by the Advisor, will be profitable for the Fund, and may result in a loss of principal. ● Fixed Income Securities Risk – There is a risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ● High-Yield Securities Risk – The fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Small and Medium Companies Risk – Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. ● ETF and Mutual Fund Risk – When the Balanced Plus Fund invests in an ETF or mutual fund, including money market funds for its position, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Master Limited Partnership Risk – Investing in Master Limited Partnerships (“MLPs”) entails risk including fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. ● Exchange-Traded Note Risk – The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. ● Mortgage-Backed Securities Risk – In addition to the general risks associated with fixed income securities as described, the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, which may cause their prices to be very volatile.In particular, the recent events related to the U.S. housing market has had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in these securities. Table of Contents - Prospectus 10 Performance The following performance information provides some indication of the risks of investing in the Balanced Plus Fund.The bar chart shows the annual return for the Fund’s Institutional Class shares for one year.The table shows how the Fund’s average annual returns for one year and since inception compare to those of broad measures of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.wbifunds.com or by calling the Fund toll-free at 1-855-WBI-FUND (1-855-924-3863). Calendar Year Total Returns as of December 31 – Institutional Class During the period shown on the bar chart, the Balanced Plus Fund’s highest total return for a quarter was 4.90% (quarter ended June 30, 2014) and the lowest total return for a quarter was -0.26% (quarter ended September 30, 2014). Average Annual Total Returns (for the periods ended December 31, 2014) Institutional Class 1 Year Since Inception (6/17/13) Return Before Taxes 8.62% 6.31% Return After Taxes on Distributions 7.49% 5.44% Return After Taxes on Distributions and Sale of Fund Shares 5.02% 4.50% No Load Class Return Before Taxes 8.33% 6.04% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 18.38% Barclays Capital U.S. Government/Credit Index (reflects no deduction for fees, expenses or taxes) 6.01% 3.08% 50% S&P 500® Index / 50% Barclays Capital U.S. Government/Credit Index (reflects no deduction for fees, expenses or taxes) 9.87% 10.58% The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Balanced Plus Fund through tax-deferred arrangements, such as 401(k) plans or IRAs. Table of Contents - Prospectus 11 Management Investment Advisor.WBI Investments, Inc. is the Balanced Plus Fund’s investment advisor. Portfolio Managers.Mr. Gary E. Stroik, Chief Investment Officer and Balanced Plus Fund lead portfolio manager, Mr.Donald R. Schreiber, Jr., Founder, Chief Executive Officer and Fund co-portfolio manager, and Mr. Craig French, Portfolio Manager and Fund co-portfolio manager, are the portfolio managers responsible for the day-to-day management of the Balanced Plus Fund.Messrs. Stroik and Schreiber have each managed the Fund since its inception in June 2013 and Mr. French has managed the Fund since March 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (WBI Absolute Return Balanced Plus Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-855-WBI-FUND (1-855-924-3863), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. No Load Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Institutional Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Tax Information The Balanced Plus Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Balanced Plus Fund through a broker-dealer or other financial intermediary, the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 12 SUMMARY SECTION WBI ABSOLUTE RETURN DIVIDEND INCOME FUND (the “Dividend Income Fund”) Investment Objectives The Dividend Income Fund’s investment objectives are to seek long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Dividend Income Fund. SHAREHOLDER FEES(fees paid directly from your investment) No Load Institutional Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% 0.00% Other Expenses (includes Shareholder Servicing Plan Fees)(1) 0.89% 0.89% Shareholder Servicing Plan Fees 0.25% 0.25% Acquired Fund Fees and Expenses 0.02% 0.02% Total Annual Fund Operating Expenses(2) 2.01% 1.76% Less:Fee Waiver and Expense Reimbursement(3) -0.24% -0.24% Net Annual Fund Operating Expenses 1.77% 1.52% (1) Management Fees and Other Expenses have been restated to reflect current fees. (2) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Dividend Income Fund and does not include expenses attributed to acquired funds fees and expenses (“AFFE”) and other restated fees and expenses. (3) WBI Investments, Inc. (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Dividend Income Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, and extraordinary expenses) do not exceed 1.75% of average daily net assets for No Load Class shares and 1.50% of average daily net assets for Institutional Class shares (the “Expense Caps”).The Expense Caps will remain in effect through at least March 28,2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).Prior to July 1, 2014, the Institutional Class Expense Cap was 1.75%, and from July 1, 2014 through March 29, 2015, the Institutional Class Expense Cap was 1.60%.Prior to March 30, 2015, the No Load Class Expense Cap was 2.00%.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Dividend Income Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years No Load Class $180 $607 $1,061 $2,318 Institutional Class $155 $531 $932 $2,053 Table of Contents - Prospectus 13 Portfolio Turnover.The Dividend Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 223.18% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Dividend Income Fund will invest at least 80% of its net assets (including any borrowings for investment purpose) in dividend-paying equity securities of foreign and domestic companies.Up to 20% of the Fund’s net assets may be invested in non-dividend paying equities, domestic and foreign fixed income securities, exchange-traded funds (“ETFs”), exchange-traded notes (“ETNs”), and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.Option strategies used by the Fund for individual securities include writing (selling) covered calls, buying puts, using combinations of calls and puts, and using combinations of calls and combinations of puts.The Fund may also use options on indices.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Dividend Income Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, debt securities of foreign issuers, sovereign fixed income securities, U.S. government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Dividend Income Fund may invest without limitation in securities of foreign issuers, and up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 20% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in dividend-paying equity securities are considered dividend-paying equity securities for the 80% test.The Fund may invest in companies of any size market capitalization. The Dividend Income Fund may also invest in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The risk-managed investment approach used for the Dividend Income Fund by the Advisor attempts to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.The Fund uses quantitative computer screening of fundamental stock information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once securities are identified, an overlay of technical analysis confirms timeliness of security purchases.The Fund then adds qualifying securities using available cash within the parameters of the Fund’s target allocations.This systematic process of identifying, evaluating, and purchasing securities constitutes the Advisor’s buy discipline for the Fund. Table of Contents - Prospectus 14 The Dividend Income Fund uses a proprietary bond model created by the Advisor to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. Once securities are purchased, the Advisor maintains a strict sell discipline that attempts to control the effects of the volatility of each invested position on the Dividend Income Fund’s value.If a security’s price stays within a range of acceptable prices, the security will remain in the Fund.If a security’s price falls below the bottom of an acceptable price range, the security will be sold.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash to protect capital.During periods of high market volatility a significant amount of Fund holdings may be sold, resulting in a large allocation to cash in the Fund. The Dividend Income Fund’s target allocation is 80% dividend-paying equity securities. The Advisor expects that the Dividend Income Fund’s investment strategy will result in a portfolio turnover rate in excess of 100% on an annual basis. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Dividend Income Fund.The following additional risks could affect the value of your investment: ● Market Risk – The prices of the securities in which the Dividend Income Fund invests may decline for a number of reasons.The stock market as a whole, or the value of an individual company, may go down resulting in a decrease in the value of the Fund. ● Management Risk – Your investment in the Dividend Income Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis, and determination of portfolio securities.If the Advisor’s investment strategies, including its stop loss and goal setting process, do not produce the expected results, the value of the Fund would decrease. ● Equity Market Risk – Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer. ● Foreign and Emerging Market Securities Risk – Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Dividend Income Fund’s investments.Investments in emerging markets may have more risk because the markets are less developed and less liquid as well as being subject to increased economic, political, regulatory or other uncertainties. ● Investment Style Risk – The Dividend Income Fund’s investments in dividend-paying common stocks may cause the Fund tounderperform funds that do not limit their investments to dividend-paying common stocks during periods when dividend-paying stocks underperform other types of stocks.In addition, if stocks held by the Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected. For longer periods of time, the Dividend Income Fund may hold a substantial cash position.If the equity market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested in equities. Table of Contents - Prospectus 15 ● Model Risk – The Dividend Income Fund’s investment process includes the use of proprietary models and analysis methods developed by the Advisor, and data provided by third parties.Third party data and information used in models and analysis is obtained from sources believed to be reliable, however inaccurate data could adversely affect the effectiveness of the resulting investment implementation on the Fund’s performance.There can be no assurance that any particular model or investment strategy, including those devised by the Advisor, will be profitable for the Fund, and may result in a loss of principal. ● Small and Medium Companies Risk – Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. ● ETF and Mutual Fund Risk – When the Dividend Income Fund invests in an ETF or mutual fund, including money market funds for its cash position, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Master Limited Partnership Risk – Investing in Master Limited Partnerships (“MLPs”) entails risk including fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. ● Fixed Income Securities Risk – There is a risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ● High-Yield Securities Risk – The fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Exchange-Traded Note Risk – The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. Performance The following performance information provides some indication of the risks of investing in the Dividend Income Fund.The bar chart shows the annual return for the Fund’s Institutional Class shares for one year.The table shows how the Fund’s average annual returns for one year and since inception compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.wbifunds.com or by calling the Fund toll-free at 1-855-WBI-FUND (1-855-924-3863). Table of Contents - Prospectus 16 Calendar Year Total Returns as of December 31 – Institutional Class During the period shown on the bar chart, the Dividend Income Fund’s highest total return for a quarter was 3.06% (quarter ended June 30, 2014) and the lowest total return for a quarter was -1.17% (quarter ended December 31, 2014). Average Annual Total Returns (for the periods ended December 31, 2014) Institutional Class 1 Year Since Inception (6/17/13) Return Before Taxes 2.28% 6.55% Return After Taxes on Distributions 1.78% 6.18% Return After Taxes on Distributions and Sale of Fund Shares 1.50% 4.93% No Load Class Return Before Taxes 2.09% 6.32% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 18.38% The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Dividend Income Fund through tax-deferred arrangements, such as 401(k) plans or IRAs. Management Investment Advisor.WBI Investments, Inc. is the Dividend Income Fund’s investment advisor. Portfolio Managers.Mr. Gary E. Stroik, Chief Investment Officer and lead Dividend Income Fund portfolio manager, Mr.Donald R. Schreiber, Jr., Founder, Chief Executive Officer and Fund co-portfolio manager, and Mr. Craig French, Portfolio Manager and Fund co-portfolio manager, are the portfolio managers responsible for the day-to-day management of the Dividend Income Fund.Messrs. Stroik and Schreiber have each managed the Fund since its inception in June 2013 and Mr. French has managed the Fund since March 2014. Table of Contents - Prospectus 17 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Dividend Income Fund shares on any business day by written request via mail (WBI Absolute Return Dividend Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-855-WBI-FUND (1-855-924-3863), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. No Load Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Institutional Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Tax Information The Dividend Income Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Dividend Income Fund through a broker-dealer or other financial intermediary, the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 18 SUMMARY SECTION WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND (the “Dividend Growth Fund”) Investment Objectives The Dividend Growth Fund’s investment objectives are to seek long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Dividend Growth Fund. SHAREHOLDER FEES(fees paid directly from your investment) No Load Institutional Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees(1) 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% 0.00% Other Expenses (includes Shareholder Servicing Plan Fees)(1) 0.58% 0.58% Shareholder Servicing Plan Fees 0.25% 0.25% Total Annual Fund Operating Expenses(2) 1.68% 1.43% Plus:Recouped Management Fees(3)(4) 0.08% 0.08% Net Annual Fund Operating Expenses 1.76% 1.51% (1) Management Fees and Other Expenses have been restated to reflect current fees. (2) Total Annual Fund Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets Before Fee Waivers and Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the actual operating expenses of the Dividend Growth Fund and does not include expenses attributed to acquired fund fees and expenses (“AFFE”) of 0.01% and other restated fees and expenses. (3) WBI Investments, Inc. (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Dividend Growth Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, taxes, interest expense, and extraordinary expenses) do not exceed 1.75% of average daily net assets for No Load Class shares and 1.50% of average daily net assets for Institutional Class shares (the “Expense Caps”).The Expense Caps will remain in effect through at least March28,2016, and may be terminated only by the Trust’s Board of Trustees (the “Board”).Prior to July 1, 2014, the Institutional Class Expense Cap was 1.75%, and from July 1, 2014 through March 29, 2015, the Institutional Class Expense Cap was 1.60%. Prior to March 30, 2015 the No Load Class Expense Cap was 2.00%.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were paid, subject to the Expense Caps. (4) Recouped Management Fees are based on estimated amounts for the current fiscal year. Example. This Example is intended to help you compare the cost of investing in the Dividend Growth Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years No Load Class $179 $537 $920 $1,994 Institutional Class $154 $460 $789 $1,720 Table of Contents - Prospectus 19 Portfolio Turnover.The Dividend Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 266.42% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Dividend Growth Fund will invest at least 80% of its net assets (including any borrowings for investment purpose) in dividend-paying equity securities of foreign and domestic companies.Up to 20% of the Fund’s net assets may be invested in non-dividend paying equities, domestic and foreign fixed income securities, exchange-traded funds (“ETFs”), exchange-traded notes (“ETNs”), and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.Option strategies used by the Fund for individual securities include writing (selling) covered calls, buying puts, using combinations of calls and puts, and using combinations of calls and combinations of puts.The Fund may also use options on indices.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Dividend Growth Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, debt securities of foreign issuers, sovereign fixed income securities, U.S. government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Dividend Growth Fund may invest without limitation in securities of foreign issuers, and up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 10% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in dividend-paying equity securities are considered dividend-paying equity securities for the 80% test.The Fund may invest in companies of any size market capitalization. The Dividend Growth Fund may also invest in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes. The risk-managed investment approach used for the Dividend Growth Fund by the Advisor attempts to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.The Fund uses quantitative computer screening of fundamental stock information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once securities are identified, an overlay of technical analysis confirms timeliness of security purchases.The Fund then adds qualifying securities using available cash within the parameters of the Fund’s target allocations.This systematic process of identifying, evaluating, and purchasing securities constitutes the Advisor’s buy discipline for the Fund. Table of Contents - Prospectus 20 Once securities are purchased, the Advisor maintains a strict sell discipline that attempts to control the effects of the volatility of each invested position on the Dividend Growth Fund’s value.If a security’s price stays within a range of acceptable prices, the security will remain in the Fund.If a security’s price falls below the bottom of an acceptable price range, the security will be sold. This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash to protect capital.During periods of high market volatility a significant amount of Fund holdings may be sold, resulting in a large allocation to cash in the Fund. The Dividend Growth Fund’s target allocation is 90% dividend-paying equity securities. The Advisor expects that the Dividend Growth Fund’s investment strategy will result in a portfolio turnover rate in excess of 100% on an annual basis. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Dividend Growth Fund.The following additional risks could affect the value of your investment: ● Market Risk – The prices of the securities in which the Dividend Growth Fund invests may decline for a number of reasons. The stock market as a whole, or the value of an individual company, may go down resulting in a decrease in the value of the Fund. ● Management Risk – Your investment in the Dividend Growth Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis, and determination of portfolio securities.If the Advisor’s investment strategies, including its stop loss and goal setting process, do not produce the expected results, the value of the Fund would decrease. ● Equity Market Risk – Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer. ● Foreign and Emerging Market Securities Risk – Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may also be less liquid than U.S. securities, which could affect the Dividend Growth Fund’s investments.Investments in emerging markets may have more risk because the markets are less developed and less liquid as well as being subject to increased economic, political, regulatory or other uncertainties. ● Investment Style Risk – The Dividend Growth Fund’s investments in dividend-paying common stocks may cause the Fund tounderperform funds that do not limit their investments to dividend-paying common stocks during periods when dividend-paying stocks underperform other types of stocks.In addition, if stocks held by the Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected. For longer periods of time, the Dividend Growth Fund may hold a substantial cash position.If the equity market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested in equities. ● Model Risk –The Dividend Growth Fund’s investment process includes the use of proprietary models and analysis methods developed by the Advisor, and data provided by third parties.Third party data and information used in models and analysis is obtained from sources believed to be reliable, however inaccurate data could adversely affect the effectiveness of the resulting investment implementation on the Fund’s performance.There can be no assurance that any particular model or investment strategy, including those devised by the Advisor, will be profitable for the Fund, and may result in a loss of principal. Table of Contents - Prospectus 21 ● Small and Medium Companies Risk – Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. ● ETF and Mutual Fund Risk – When the Dividend Growth Fund invests in an ETF or mutual fund, including money market funds for its cash position, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Master Limited Partnership Risk – Investing in Master Limited Partnerships (“MLPs”) entails risk including fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. ● Options Risk – Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. ● Fixed Income Securities Risk – There is a risk that fixed income securities will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. ● High-Yield Securities Risk – The fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. ● Exchange-Traded Note Risk – The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. Performance The following performance information provides some indication of the risks of investing in the Dividend Growth Fund.The bar chart shows the annual return for the Fund’s Institutional Class shares from year to year.The table shows how the Fund’s average annual returns for one year and since inception compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.wbifunds.com or by calling the Fund toll-free at 1-855-WBI-FUND (1-855-924-3863). Table of Contents - Prospectus 22 Calendar Year Total Returns as of December 31 – Institutional Class During the period shown on the bar chart, the Dividend Growth Fund’s highest total return for a quarter was 12.11% (quarter ended December 31, 2011) and the lowest total return for a quarter was -19.59% (quarter ended September 30,2011). Average Annual Total Returns (for the periods ended December 31, 2014) Institutional Class 1 Year Since Inception (12/29/10) Return Before Taxes 0.24% 7.65% Return After Taxes on Distributions -1.81% 6.50% Return After Taxes on Distributions and Sale of Fund Shares 0.77% 5.63% No Load Class Return Before Taxes -0.07% 7.35% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.48% The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Dividend Growth Fund through tax-deferred arrangements, such as 401(k) plans or IRAs. The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor.WBI Investments, Inc. is the Dividend Growth Fund’s investment advisor. Portfolio Managers.Mr. Gary E. Stroik, Chief Investment Officer and lead Dividend Growth Fund portfolio manager, Mr.Donald R. Schreiber, Jr., Founder, Chief Executive Officer and Fund co-portfolio manager, and Mr. Craig French, Portfolio Manager and Fund co-portfolio manager, are the portfolio managers responsible for the day-to-day management of the Dividend Growth Fund.Messrs. Stroik and Schreiber have each managed the Fund since its inception in December 2010 and Mr. French has managed the Fund since March 2014. Table of Contents - Prospectus 23 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Dividend Growth Fund shares on any business day by written request via mail (WBI Absolute Return Dividend Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-855-WBI-FUND (1-855-924-3863), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. No Load Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Institutional Class Type of Account To Open Your Account To Add to Your Account Regular Accounts IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Any amount Automatic Investment Plan Tax Information The Dividend Growth Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Dividend Growth Fund through a broker-dealer or other financial intermediary, the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 24 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies Balanced Fund Under normal market conditions, the Balanced Fund will invest at least 25% (with a target of approximately 40% to 60%) of its net assets in the equity securities of domestic and foreign dividend-paying companies of any size market capitalization which the Advisor believes have the capacity to increase dividends over time, and at least 25% (with a target of approximately 40% to 50%) of its net assets in domestic and foreign fixed income securities.Approximately 10% of the Fund’s net assets may be invested in non-dividend paying equities and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, foreign sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, mortgage-backed securities and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Balanced Fund may invest without limitation in securities of foreign issuers, and may invest up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 20% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in equity securities are considered equity securities for the purposes of the Fund’s equity allocation target, and investments in other investment companies that invest predominantly in fixed income securities are considered fixed income securities for purposes of the Fund’s fixed income allocation target. The Balanced Fund uses a proprietary bond model to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. Balanced Plus Fund Under normal market conditions, the Balanced Plus Fund will invest at least 25% (with a target of approximately 40% to 60%) of its net assets in the equity securities of domestic and foreign dividend-paying companies of any size market capitalization which the Advisor believes have the capacity to increase dividends over time, and at least 25% (with a target of approximately 40% to 50%) of its net assets in domestic and foreign fixed income securities.Approximately 10% of the Fund’s net assets may be invested in non-dividend paying equities and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. Table of Contents - Prospectus 25 The types of equity securities in which the Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, foreign sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, mortgage-backed securities and variable and floating rate securities.The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Balanced Plus Fund may invest without limitation in securities of foreign issuers, and may invest up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 50% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in equity securities are considered equity securities for the purposes of the Fund’s equity allocation target, and investments in other investment companies that invest predominantly in fixed income securities are considered fixed income securities for purposes of the Fund’s fixed income allocation target. The Balanced Plus Fund uses a proprietary bond model created by the Advisor to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. Dividend Income Fund Under normal market conditions, the Dividend Income Fund will invest at least 80% of its net assets (including any borrowings for investment purpose) in dividend-paying equity securities of domestic and foreign companies.Up to 20% of the Fund’s net assets may be invested in non-dividend paying equities, domestic and foreign fixed income securities, ETFs, ETNs, and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods The types of equity securities in which the Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, foreign sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, and variable and floating rate securities. The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Dividend Income Fund may invest without limitation in securities of foreign issuers, and up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 20% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in dividend-paying equity securities are considered dividend-paying equity securities for the 80% test.The Fund may invest in companies of any size market capitalization. Table of Contents - Prospectus 26 The Dividend Income Fund uses a proprietary bond model created by the Advisor to assess the appropriate duration of its fixed income securities exposure.Fixed income positions may be periodically adjusted to reflect changes in the bond model’s assessment of the risks and opportunities along the yield curve.A portion of the Fund’s bond exposure may also be invested to pursue perceived opportunities in varying segments of the fixed income securities market. The Dividend Income Fund’s target allocation is 80% dividend-paying equity securities. Dividend Growth Fund Under normal market conditions, the Dividend Growth Fund will invest at least 80% of its net assets (including any borrowings for investment purpose) in dividend-paying equity securities of domestic and foreign companies.Up to 20% of the Fund’s net assets may be invested in non-dividend paying equities, domestic and foreign fixed income securities, ETFs, ETNs, and/or in option strategies to enhance the Fund’s returns or to mitigate risk and volatility.The Fund may also invest in cash or cash equivalents as part of the normal operation of its investment process, including for extended periods. The types of equity securities in which the Fund will generally invest include common stocks, preferred stocks, rights, warrants, convertibles and master limited partnerships (businesses organized as partnerships which trade on public exchanges).The types of fixed income securities in which the Fund will generally invest include corporate debt securities, U.S. Government securities, foreign sovereign fixed income securities, U.S. Government agency securities, high-yield bonds (also known as “junk bonds”), ETNs, and variable and floating rate securities. The Fund expects to invest in fixed income securities of all maturities, from less than one year up to thirty years, depending on the portfolio manager’s assessment of the risks and opportunities along the yield curve.(The yield curve refers to differences in yield among fixed income assets of varying maturities.) The Dividend Growth Fund may invest without limitation in securities of foreign issuers, and up to 50% of its net assets in the securities of issuers located in emerging markets.The Fund may invest up to 10% of its net assets in high-yield bonds (also known as “junk bonds”).Excluding money market funds, which may be used as cash equivalents, the Fund may also invest up to 60% of its net assets in other investment companies, including ETFs.Investments in other investment companies that invest predominantly in dividend-paying equity securities are considered dividend-paying equity securities for the 80% test.The Fund may invest in companies of any size market capitalization. The Dividend Growth Fund’s target allocation is 90% dividend-paying equity securities. Principal Investment Strategies Common to All Funds While many investment managers attempt to perform well relative to a fluctuating market index or benchmark, the risk-managed investment approach used for the Funds by the Advisor attempts to provide consistent, attractive, returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.This is the Advisor’s definition of an absolute return approach to investment management.The Funds use quantitative computer screening of fundamental stock information to evaluate domestic and foreign securities in an attempt to find the best value and dividend opportunities worldwide.Once securities are identified, an overlay of technical analysis confirms timeliness of security purchases.The Funds add qualifying securities using available cash within the parameters of the Funds’ target allocations.This systematic process of identifying, evaluating, and purchasing securities constitutes the Advisor’s buy discipline for the Funds.The Advisor will only buy a security if the price trend is positive (for example, when there has been recent confirmation that a stock’s price is moving in the right direction).If a security’s price is falling, the Advisor would not purchase it. Table of Contents - Prospectus 27 ETFs may be used to provide access to various fixed income markets, commodities, and hedging or other strategies.ETFs may also be used for exposure to domestic and international equities classified by company size, growth or value characteristics, country or region, and industry groups. The Funds may use a variety of option strategies in an attempt to enhance return or to mitigate risk and volatility.The Funds may write covered calls, which are the sale of call options on securities held by the Funds to generate current income in exchange for the right of the option buyer to purchase the security on or before a specified date at a predetermined price, irrespective of the market price.If the security’s market price moves above the option’s exercise, or “strike” price while the option is in effect, the Funds risk receiving less than the market price for the security if the option is exercised.The difference between the market price and exercise price is offset by the amount of the option premium the Funds received when the option was written.The premium received by the Funds for the sale of the option offsets declines in the security’s price up to the amount of the premium, thereby mitigating the risk of owing the security, and the effects of a price decline in the security on the value and volatility of Fund shares. The Funds may also buy put options, which give the Funds the right to receive a predetermined price for the delivery of a security on or before a specified date irrespective of the market price of the security.This limits the potential loss from a decline in the price of a security to the option’s strike price plus the cost of the option.Combinations of writing calls and using the proceeds to buy puts can be used by the Funds to limit or “collar” the risk of price declines in a held security, while reducing or eliminating the cost of implementing the option pair strategy (“zero cost collar”).While the premium received for the call may offset some or all of the cost of the put, gains in the security’s price above the call’s exercise price are given up in exchange for protection from losses below the exercise price of the put purchased.Buying and selling other combinations of calls and puts with differing expiration dates and/or strike prices can be varied and used with similar objectives as single option strategies, such as to generate income and/or mitigate the risk of owing a security, but at particular price ranges, time frames, total risk exposures, or implementation costs.Options may also be used to facilitate entering into or exiting from a security with limited trading volume relative to the size of the position held or intended to be held, and may be purchased or sold to close out an existing option position of the Funds.An option on a security that is not exercised prior to its expiration becomes worthless, resulting in a gain to the option seller equal to the amount of the option premium received, and a loss to the option buyer equal to the amount of the option premium paid.Options on indices may be used to enhance return and/or mitigate the risk to the value of the Funds’ share price due to market movements.Option strategies incur transaction costs, which affect their after-cost effectiveness. Once securities are purchased, the Advisor maintains a strict sell discipline that attempts to control the effects of the volatility of each invested position on the Funds’ values.This discipline is the end result of a process that determines the conditions under which a security held by the Funds will be sold.The Advisor uses its Dynamic Trailing Stop/Loss System to implement this process.At the time a security is purchased, and on an ongoing basis after it has been bought, the Advisor examines the characteristics of the security, including its historical price movements, to determine a range of acceptable prices for the security given its volatility, its performance prospects, and the risk profile of the Funds.The Dynamic Trailing Stop/Loss System uses the Advisor’s ongoing analysis of the security’s characteristics and actual performance to adjust the limits of this acceptable price range for the security.If the security’s price stays within this range of acceptable prices, the securities will remain in the Funds.If the security’s price falls below the bottom of this acceptable price range, the security will be sold.This results in a responsive process that actively adjusts the Funds’ allocation by causing it to become more fully invested or by raising cash to protect capital.The Dynamic Trailing Stop/Loss System is not a stop loss order or stop limit order placed with a brokerage firm, but an internal process used by the Advisor to monitor the price movements of the Funds’ holdings.The Dynamic Trailing Stop/Loss System is used by the Advisor as a signal to initiate the process of selling a security, but it does not assure that a particular execution price will be received. Table of Contents - Prospectus 28 Temporary or Cash Investments.Under normal market conditions, a Fund will invest according to its principal investment strategies as noted above.A Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic, political or other conditions.This may result in the Fund not achieving its investment objectives during that period. For longer periods of time, a Fund may hold a substantial cash position.If the equity market advances during periods when a Fund is holding a large cash position, a Fund may not participate to the extent it would have if the Fund had been more fully invested in equities.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s management fees and operational expenses. Principal Risks The principal risks of investing in the Funds that may adversely affect each Fund’s net asset value (“NAV”) or total return were previously summarized and are discussed in more detail below.There can be no assurance that the Funds will achieve their investment objectives. Risks Applicable to All Funds Market Risk.The Funds are designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices such as bonds and money market instruments.The value of each Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by a Fund, and you could lose money. Management Risk.The skill of the Advisor will play a significant role in each Fund’s ability to achieve its investment objectives.A Fund’s ability to achieve its investment objectives depends on the ability of the Advisor to correctly identify economic trends, especially with regard to accurately forecasting projected dividend and growth rates and inflationary and deflationary periods.In addition, each Fund’s ability to achieve its investment objective depends on the Advisor’s ability to select stocks, particularly in volatile stock markets.The Advisor could be incorrect in its analysis of industries, companies’ projected dividends and growth rates and the relative attractiveness of value stocks and other matters.In addition, the Advisor’s stop loss and goal setting process may not perform as expected, which may negatively impact the Fund. Equity Market Risk.The Funds are designed for long-term investors who can accept the risks of investing in a portfolio with significant equity holdings.Equity holdings tend to be more volatile than other investment choices such as bonds and money market instruments because common stockholders, or holders of equivalent interests, generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers.The value of each Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. Foreign and Emerging Market Securities Risk.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. Table of Contents - Prospectus 29 Foreign securities include American Depositary Receipts (“ADRs”) and similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), dollar-denominated foreign securities and securities purchased directly on foreign exchanges.ADRs, EDRs and GDRs are depositary receipts for foreign company stocks which are not themselves listed on a U.S. exchange, and are issued by a bank and held in trust at that bank, and which entitle the owner of such depositary receipts to any capital gains or dividends from the foreign company stocks underlying the depositary receipts.ADRs are U.S. dollar denominated.EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency.Foreign securities, including ADRs, EDRs and GDRs, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.A Fund will generally not be eligible to pass through to shareholders any U.S. federal income tax credits or deductions with respect to foreign taxes paid unless it meets certain requirements regarding the percentage of its total assets invested in foreign securities.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. In addition, all Funds may invest in emerging markets.Emerging markets are those of countries with immature economic and political structures.Investments in securities of companies in emerging markets involve special risks.Investing in emerging market securities imposes risks different from, or greater than, risks in domestic securities or in foreign, developed countries.These risks include:smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital.The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by a Fund.Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities of certain emerging market countries. Investment Style Risk.Each Fund invests in dividend-paying common stocks. This may cause the Funds tounderperform mutual funds that do not limit their investments to dividend-paying common stocks during periods when dividend-paying stocks underperform other types of stocks. In addition, if stocks held by a Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected.Dividend-paying common stocks tend to go through cycles of doing better (or worse) than the stock market in general. These periods have, in the past, lasted for as long as several years.The prices of stocks and bonds in a Fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and medium-sized companies. Growth stocks may be more susceptible to earnings disappointments. The market may not favor growth-style investing. For longer periods of time, each Fund may hold a substantial cash position.If the equity market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested in equities. Table of Contents - Prospectus 30 Model Risk. Each Fund’s investment process includes the use of proprietary models and analysis methods developed by the Advisor, and data provided by third parties.Third party data and information used in models and analysis is obtained from sources believed to be reliable, however inaccurate data could adversely affect the effectiveness of the resulting investment implementation on a Fund’s performance.There can be no assurance that any particular model or investment strategy, including those devised by the Advisor, will be profitable for any Fund, and may result in a loss of principal. Small and Medium Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small and medium capitalization companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. ETF and Mutual Fund Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.When a Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF. If a Fund invests in shares of another mutual fund, including money market funds for its cash position, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which the Fund invests in addition to the Fund’s direct fees and expenses.The Fund also will incur brokerage costs when it purchases ETFs.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in the Fund. Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Advisor to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Fund gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Fund will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. Portfolio Turnover Risk. A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.A high portfolio turnover rate also leads to higher transactions costs, which could negatively affect the Funds’ performance.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws. Table of Contents - Prospectus 31 Master Limited Partnership Risk.Investments in securities (units) of master limited partnerships involve risks that differ from an investment in common stock.Holders of the units of master limited partnerships have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of master limited partnerships.In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a master limited partnership, including a conflict arising as a result of incentive distribution payments. Fixed Income Securities Risk.Bond prices generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates. High-Yield Securities Risk.Fixed income securities receiving below investment grade ratings (i.e., junk bonds) may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High-yield, high risk, and lower-rated securities are subject to additional risk factors, such as increased possibility of default, decreased liquidity, and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding.In addition, both individual high-yield securities and the entire high-yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, or, a higher profile default. Exchange-Traded Note Risk.ETNs are subject to the credit risk of the issuer. The value of an ETN will vary and will be influenced by its time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities, currency and commodities markets as well as changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.There may be restrictions on a Fund’s right to redeem its investment in an ETN, which is meant to be held until maturity. Each Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. Risk Applicable to the Balanced Fund and Balanced Plus Fund Only Mortgage-Backed Securities Risk.In addition to the general risks associated with fixed income securities as described, the structure of certain mortgage-backed securities may make their reaction to interest rates and other factors difficult to predict, which may cause their prices to be very volatile.In particular, the recent events related to the U.S. housing market have had a severe negative impact on the value of some mortgage-backed securities and resulted in an increased risk associated with investments in these securities. PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio securities is available in the Funds’ Statement of Additional Information (“SAI”).Currently, disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q.Lists of each Fund’s top ten portfolio holdings and sector allocation as of the most recent month end are available on the Funds’ website at www.wbifunds.com approximately five to ten business days after the month end.The annual and semi-annual reports are available by contacting the WBI Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-855-WBI-FUND (1-855-924-3863), on the Funds’ website, and on the SEC’s website at www.sec.gov. Table of Contents - Prospectus 32 MANAGEMENT OF THE FUNDS Investment Advisor WBI Investments, Inc. is the Funds’ investment advisor and is located at One River Centre, 331 Newman Springs Road, Building 1, Floor 2, Red Bank, New Jersey 07701.The Advisor is an SEC-registered investment advisory firm formed in 1984 and registered with the SEC in 1985, providing investment management services to individuals, high net worth individuals, charitable organizations, corporations, pension and profit sharing plans and other family limited partnerships/fraternities. The Advisor is responsible for the day-to-day management of the Funds in accordance with each Fund’s investment objectives and policies.The Advisor also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, each Fund pays the Advisor a monthly management fee that is calculated at the annual rate of 0.85% of its average daily net assets.Prior to March 30, 2015, each Fund paid the Advisor a monthly management fee that was calculated at the annual rate of 1.00% of its average daily net assets.For the fiscal year ended November 30, 2014, the Advisor received a management fee of 0.94% of the Balanced Fund’s average daily net assets, after taking into account the Expense Caps, and a management fee of 0.97% of the Dividend Growth Fund’s average daily net assets, after taking into account the Expense Caps.For the fiscal year ended November 30, 2014, the Advisor did not receive management fees for the Balanced Plus Fund and the Dividend Income Fund. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Balanced Fund and the Dividend Growth Fund is available in the Funds’ semi-annual report to shareholders for the fiscal period ended May 31,2014.A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Balanced Plus Fund and the Dividend Income Fund is available in the Funds’ annual report to shareholders for the fiscal period ended November 30, 2013. The Funds, each a series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. Portfolio Managers Gary E. Stroik, Vice President, Chief Investment Officer and Lead Fund Portfolio Manager Mr. Stroik joined the Advisor in February 1990, and serves as Vice President and Chief Investment Officer.He also serves as Vice President of Hartshorne Group, Inc., an SEC-registered investment advisory firm, since June 2009. He received a B.A. degree in Honors English and Fine Arts from Georgetown University in 1976. Donald R. Schreiber, Jr., Chief Executive Officer and Fund Co-Portfolio Manager Mr. Schreiber founded the Advisor in August 1984, and serves as its Chief Executive Officer.He also serves as President of Hartshorne Group, Inc., an SEC-registered investment advisory firm, since April 2008 and as President of Advisor Toolbox, Inc., a financial services technology and business consulting firm, since July 2005.He received a B.S. degree in Business fromSusquehanna University in 1977. Table of Contents - Prospectus 33 Craig French, Portfolio Manager and Fund Co-Portfolio Manager Mr. French joined the Advisor in July 2013, serving as portfolio manager.From April 2010 through December 2012, Mr. French was a senior investment officer at Lasair Capital, LLC and from August 2001 through March 2010 he was director of risk management and quantitative research at Corbin Capital Partners, L.P.He received a B.B.A degree in Management and Finance from the University of Pennsylvania’s Wharton School of Business in 1996. The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager and their ownership of securities in the Funds. Similarly Managed Account Performance As of the date of this Prospectus, the Balanced Fund and the Dividend Growth Fund have each completed just over four full calendar years of investment operations, while the Balanced Plus Fund and the Dividend Income Fund have each completed over one year of investment operations.This Prospectus includes charts that show calendar year total returns, highest and lowest quarterly returns and average annual total returns (before and after taxes) compared to one or more appropriate benchmark indices for the Balanced Fund and the Dividend Growth Fund.This information serves as a basis for investors to evaluate a Fund’s performance and risks by looking at how each Fund’s performance varied from year to year and how each Fund’s performance compares to one or more appropriate broad-based securities market indices over this period. Each Fund is, however, managed in a manner that is substantially similar to certain other accounts (each, a “Composite” and collectively referred to herein as the “Composites”) managed by the Advisor.Each Composite has investment objectives, policies, strategies and risks substantially similar to those of the applicable Fund.The individuals responsible for the management of the Composites are the same individuals responsible for the management of the Funds.You should not consider the past performance of the Composites as indicative of the future performance of the Funds. The following tables set forth performance data relating to the historical performance of each Composite which represents all of the private accounts managed by the Advisor for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of the respective Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against appropriate indices (the “Blend Index” for the Balanced Composite and Balanced Plus Composite consisting of a 50%/50% allocation to the S&P 500® Index and Barclays Capital U.S. Government/Credit Index, and the S&P 500® Index for the Dividend Growth Composite and Dividend Income Composite) and does not represent the performance of the Funds.The private accounts that are included in the Composites are not subject to the same types of expenses to which the Funds are subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on each Fund by the Investment Company Act of 1940, as amended (the “1940 Act”), or Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Consequently, the performance results for the Advisor’s Composites could have been adversely affected if the private accounts included in the Composites had been regulated as investment companies under the federal securities laws. Table of Contents - Prospectus 34 Balanced Composite Average Annual Total Returns For the Periods Ended December 31, 2014 Balanced Composite Gross of Fee Balanced Composite Net of Fee Blend Index 1 Year 8.39% 7.12% 10.17% 5 Years 7.42% 5.79% 10.54% 10 Years 6.51% 4.92% 7.00% HISTORY BY YEAR Time-Weighted Returns (TWR) Gross of Fees Time-Weighted Returns (TWR) Net of Fees Year End Number of Accounts and Composite Assets (in Millions) Year Composite AnnualTWR % Composite AnnualTWR % Composite Accounts Composite Assets $ (in millions) Blend Index % 2000 15.46 14.06 15 4.82 2.13 2001 9.76 8.39 26 11.18 -1.16 2002 1.46 0.10 29 10.76 -5.56 2003 17.42 15.85 42 15.55 16.84 2004 6.99 5.52 57 19.42 7.86 2005 6.26 4.83 68 22.39 3.88 2006 12.90 11.37 93 29.77 9.92 2007 6.70 5.17 137 36.55 7.06 2008 -6.07 -7.53 237 55.83 -16.23 2009 9.24 7.39 483 124.27 16.40 2010 13.64 11.70 808 202.87 11.54 2011 1.43 -0.35 1,538 342.21 6.56 2012 10.45 8.73 2,311 535.85 10.46 2013 3.67 2.20 2,220 513.43 13.84 2014 8.39 7.13 2,181 520.85 10.17 The annual investment management fee rate charged to the accounts in the Balanced Composite varies between 1.00% and 2.25% depending upon the market value of assets under management.The fees of the Balanced Composite differ from the fees of the Balanced Fund.The fees and expenses associated with an investment in the Balanced Composite at the highest rate charged are generally higher than the fees and expenses (after taking into account the Expense Caps) associated with an investment in the No Load or Institutional Class shares of the Balanced Fund, so that if the Balanced Composite’s expenses were adjusted for these Fund expenses, its performance would have been higher. Balanced Plus Composite Average Annual Total Returns For the Periods Ended December 31, 2014 Balanced Plus Composite Gross of Fee Balanced Plus Composite Net of Fee Blend Index 1 Year 11.63% 10.49% 10.17% 5 Years 9.57% 8.07% 10.54% 10 Years 7.86% 6.42% 7.00% Table of Contents - Prospectus 35 HISTORY BY YEAR Time-Weighted Returns (TWR) Gross of Fees Time-Weighted Returns (TWR) Net of Fees Year End Number of Accounts and Composite Assets Year Composite Annual TWR % Composite Annual TWR % Composite Accounts Composite
